Citation Nr: 0828444	
Decision Date: 08/21/08    Archive Date: 09/02/08

DOCKET NO.  07-06 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for residuals of a left ankle disability.

2.  Entitlement to a disability rating in excess of 10 
percent for residuals of a left knee disability.

3.  Entitlement to a disability rating in excess of 10 
percent for residuals of a left hip disability.

4.  Entitlement to a disability rating in excess of 10 
percent for residuals of a right hip disability.

5.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) by reason of service-
connected disabilities.  





REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The appellant served on active duty from June 1970 to April 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office in Waco, Texas (Waco RO) and the 
Appeals Management Center (AMC).  

A June 1998 rating decision by the Waco RO declined to reopen 
the veteran's claim for entitlement to service connection for 
a right below the knee amputation, and denied entitlement to 
service connection for left knee, left ankle and bilateral 
hip and low back disorders, all claimed as secondary to his 
right below the knee amputation.  The veteran perfected an 
appeal to the Board.

In October 2001 decision, the Board reopened the veteran's 
claim for entitlement to service connection for a right below 
the knee amputation, and remanded the issues of entitlement 
to service connection for a right below the knee amputation 
and entitlement to service connection for left knee, left 
ankle, bilateral hip and low back disorders, all claimed as 
secondary to his right below the knee amputation.  In 
September 2003, the Board again remanded the case in order to 
obtain records from the Social Security Administration.  In 
June 2005, the Board denied the veteran's claim for 
entitlement to service connection for an amputation below the 
right knee.  In addition, the Board found that the veteran's 
left ankle, left knee and bilateral hip disabilities were 
directly related to service, and granted service connection 
at noncompensable disability ratings.  Lastly, in the June 
2005 action, the Board remanded the issue of entitlement to 
service connection for a low back disorder for further 
development to determine if the veteran's low back disability 
was also directly related to service.  A June 2005 rating 
decision, issued in August 2005, by the Waco RO implemented 
the Board's decision to grant service connection at 
noncompensable disability ratings for the veteran's left 
ankle, left knee and bilateral hip disabilities.
  
In a February 2006 rating decision, the Waco RO increased the 
ratings for each of these disabilities to 10 percent as of 
the date of receipt of veteran's request for an increase, 
August 15, 2005.  The veteran again requested an increase in 
his disability ratings in March 2006, and in an August 2006 
rating decision, the Waco RO continued these ratings and 
denied entitlement to total disability rating due to 
individual unemployability resulting from a service-connected 
disability (TDIU).  As the disability ratings assigned above 
do not represent the highest possible benefit, these issues 
remain in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).

The Board notes that the issue of entitlement to service 
connection for a low back disability was returned to the 
Board after completion of the development required by the 
June 2005 remand.  The Board denied entitlement to service 
connection for a low back disability in January 2007.  
Pursuant to a March 2008 Joint Remand from the U.S. Court of 
Appeals for Veterans Claims (Court), the issue is being 
remanded for further development in a separate action.

The issue of entitlement to a total disability rating based 
on individual unemployability (TDIU) by reason of service-
connected disabilities is addressed in the REMAND portion of 
the decision below and is REMANDED to the agency of original 
jurisdiction (AOJ) via the Appeals Management Center (AMC), 
in Washington, DC.




FINDINGS OF FACT

1.  The veteran's service-connected left ankle disability is 
not characterized by marked limitation of motion of the left 
ankle.

2.  The veteran's service-connected left knee disability is 
not characterized by moderate recurrent subluxation or 
lateral instability.

3.  The veteran's service-connected left knee disability is 
characterized by x-ray evidence of arthritis and pain on 
motion.

4.  The veteran's service-connected left hip disability is 
not characterized by limitation of flexion of the thigh to 30 
degrees.

5.  The veteran's service-connected right hip disability is 
not characterized by limitation of flexion of the thigh to 30 
degrees or malunion of the femur with moderate right hip 
disability.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent a left ankle disability have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 4.1-4.10, 4.71a, Diagnostic Code 5271 
(2007).    

2.  The criteria for a disability rating in excess of 10 
percent for a left knee disability have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 4.1-4.10, 4.71a, Diagnostic Code 5257 
(2007).    

3.  The criteria for a disability rating of 10 percent for 
arthritis of the left knee have been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 4.1-4.10, 4.71a, Diagnostic Code 5003 (2007).    

4.  The criteria for a disability rating in excess of 10 
percent for a left hip disability have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 4.1-4.10, 4.71a, Diagnostic Code 5252 
(2007).    

5.  The criteria for a disability rating in excess of 10 
percent for a right hip disability have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 4.1-4.10, 4.71a, Diagnostic Codes 5252, 
5255 (2007).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  For claims pending 
before VA on or after May 30, 2008, 38 C.F.R. § 3.159 was 
recently amended to eliminate the requirement that VA request 
that a claimant submit any evidence in his or her possession 
that might substantiate the claim.  See 73 FR 23353 (Apr. 30, 
2008).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  The veteran received this notice in 
January 2007.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  

Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, supra.  

In this case, the veteran was sent a letter in April 2007 
that provided the above described notice to the veteran that 
he needed to present evidence showing his conditions had 
worsened, to include discussion of the applicability of 
relevant Diagnostic Codes ranging from noncompensable to 100, 
as well as describing the specific examples of lay and 
medical evidence as set forth in Vasquez-Flores-- e.g., 
competent lay statements describing symptoms, information 
regarding any medical and hospitalization records the veteran 
had not recently told the VA about, employer statements, and 
any other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  
Additionally this notice also apprised him of how the VA 
determines the effective date for entitlement to benefits.  
See Dingess, supra, which held that the notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service-connection claim, including 
the degree of disability and the effective date of an award.  
A supplemental statement of the case was thereafter issued in 
September 2007.  Subsequently, in written correspondence 
received in March 2008, the veteran indicated that he did not 
have additional evidence to submit.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service treatment records, VA medical 
records and examination reports, private medical records and 
lay statements have been associated with the record.  The 
veteran was afforded VA medical examinations in January 2002, 
January and May 2006 and July 2007.  Significantly, neither 
the appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Increased rating claims

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the veteran's symptomatology with the criteria set forth in 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2007).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2007).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2007).  

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  A recent decision of the Court has held 
that in determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary. 

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  Furthermore, 
consideration should also be given to weakened movement, 
excess fatigability and incoordination.  38 C.F.R. § 4.45.  
See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

Increased rating - left ankle disability

The veteran contends that his service-connected left ankle 
disability is more severe than his current disability rating 
suggests, and that he should therefore be granted a higher 
disability rating.

The veteran's left ankle disability is rated under Diagnostic 
Code 5271.  Diagnostic Code 5271 specifically applies to 
limitation of motion of the ankle, and provides a 10 percent 
rating for symptomatology reflective of disabilities with 
moderate limitation of motion and a 20 percent rating for 
disabilities involving marked limitation of motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5271 (2007).  According to 
Plate II of the Rating Schedule, normal dorsiflexion of the 
ankle is zero to 20 degrees and normal plantar flexion is 
zero to 45 degrees.  38 C.F.R. 
§ 4.71, Plate II (2007).

A November 1995 VA general medical examination report shows 
that the veteran had range of motion of 8 degrees 
dorsiflexion and 30 degrees of plantar flexion in the left 
ankle.  The diagnosis was pain and weakness due to the 
awkward gait caused by his right foot amputation. 

A January 2002 VA examination shows that the veteran's range 
of motion of his left ankle was dorsiflexion to 30 degrees, 
plantar flexion to 40 degrees, medial rotation to 30 degrees 
and lateral rotation to 20 degrees.  There was tenderness 
about the left ankle and slight periarticular thickening.  X-
rays of the left ankle and foot were normal, except for a 
plantar spur.  The impression was minimal chronic left ankle 
pain, with no progression. 

A January 2006 VA joints examination report shows that the 
veteran's left ankle had dorsiflexion of 30 degrees, plantar 
flexion of 35 degrees, eversion of 20 degrees and inversion 
of 30 degrees.  He could dorsiflex the toes 10 degrees and 
plantar flex 5 degrees.  There was moderate medial tenderness 
of the ankle and 1+ edema, with normal pulses.  There was no 
additional limitation of motion on repetitive use, and there 
was severe pain upon motion.  The veteran reported pain in 
his left ankle at 10/10 in severity.  There was no weakness, 
fatigability, or incoordination.  The impression was 
degenerative joint disease of the left ankle, with moderate 
pain and decreased range of motion with progression.  

A May 2006 VA general medical examination report shows that 
the veteran reported trouble with his left ankle that had 
been ongoing for 15 years, which was 9/10 in severity and was 
aggravated by standing for five or ten minutes and walking a 
third to half a block.  An x-ray of the left ankle revealed 
mild degenerative joint disease and a small calcaneal spur.  
Upon examination, the veteran's left ankle had dorsiflexion 
of 25 degrees, plantar flexion of 35 degrees, eversion of 25 
degrees and inversion of 35 degrees.  He could flex the toes 
5 degrees and extend the toes 15 degrees.  There was medial 
tenderness of the left ankle, pulses were normal and there 
was 1+ edema.  The impression was degenerative joint disease 
of the left ankle with ankle pain, and a slightly decreased 
range of motion and minimal disability.  There was subjective 
pain but no additional limitation of motion following 
repetitive use or during flare-ups.  

A July 2007 VA joints examination report shows that the 
veteran had range of motion of 0 to 5 degrees of dorsiflexion 
and 0 to 30 degrees of plantar flexion with pain.  He was 
tender of the medial and lateral ligaments and there was no 
instability.  There was no additional limitation of motion 
following repetitive use and no flare-ups.  There was no 
effect of incoordination, fatigue, weakness or lack of 
endurance on the function of any of the joints.  A left ankle 
x-ray showed degenerative joint disease.

Based upon the evidence of record, the veteran's left ankle 
disability does not warrant a higher disability rating under 
Diagnostic Code 5271.  As noted above, to warrant a higher 
rating, the veteran's ankle would have to exhibit marked 
limitation of motion.  There is no evidence in the record 
which reflects that the veteran's left ankle disability was 
manifested by marked limitation of motion.  The November 1995 
VA general medical examination report shows that the veteran 
had range of motion of 8 degrees dorsiflexion and 30 degrees 
of plantar flexion in the left ankle.  The January 2002 VA 
examination shows that the veteran's range of motion of his 
left ankle was dorsiflexion to 30 degrees, plantar flexion to 
40 degrees, medial rotation to 30 degrees and lateral 
rotation to 20 degrees.  The January 2006 VA joints 
examination report shows that the veteran's left ankle had 
dorsiflexion of 30 degrees and plantar flexion of 35 degrees.  
The veteran reported pain in his left ankle at 10/10 in 
severity; however, the examiner noted moderate pain on motion 
with no additional limitation of motion on repetitive use, or 
weakness, fatigability, or incoordination.  The May 2006 VA 
general medical examination report shows that the veteran's 
left ankle had dorsiflexion of 25 degrees and plantar flexion 
of 35 degrees.  The examiner indicated that the veteran had 
ankle pain with a slightly decreased range of motion and 
minimal disability or additional limitation of motion 
following repetitive use or during flare-ups.  Finally, while 
the July 2007 VA joints examination report shows that the 
veteran had range of motion, with pain, of only 0 to 5 
degrees of dorsiflexion, he had 30 degrees of plantar 
flexion.  In addition, there was no additional limitation of 
motion following repetitive use, flare-ups or effect of 
incoordination, fatigue, weakness or lack of endurance on the 
function of any of the joints.  The Board finds that the 
pertinent medical evidence shows that the veteran had 
moderate limitation of motion of the left ankle.  
Notwithstanding the veteran's subjective account of 
experiencing constant and severe left ankle pain, it appears 
that the veteran's subjective daily ankle pain causes no 
functional limitation.  Therefore, a higher rating for the 
veteran's left ankle disability is not available under 
Diagnostic Code 5271.  38 C.F.R. § 4.71a, Diagnostic Code 
5271.

The Board has considered rating the veteran's left ankle 
disability under other Diagnostic Codes pertaining to the 
ankles in order to provide him with a higher disability 
rating; however, the veteran does not have ankylosis of the 
ankle, ankylosis of the subastragalar or tarsal joint, 
malunion of the os calcis or astragalus or astragalectomy.  
Therefore, Diagnostic Codes 5270, 5272, 5273 and 5274 are not 
applicable.  38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5272, 
5273 5274 (2007).  

The Board has also considered whether it is appropriate to 
assign "staged ratings," in accordance with Hart, supra.  
However, the Board finds that the medical evidence 
demonstrates consistently and throughout that the veteran 
meets the criteria for a 10 percent rating from the date of 
his increased rating claim for his left ankle disability.  
Therefore, the assignment of staged evaluations in this case 
is not necessary.  There is also no evidence of record that 
the veteran's service-connected left ankle disability causes 
marked interference with employment, or necessitates frequent 
periods of hospitalization, as to render impractical the 
application of the regular schedular standards.  As such, it 
is not required to remand this matter for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) (2007).  

As the preponderance of the evidence is against the veteran's 
claim for a disability rating in excess of 10 percent for the 
service-connected left ankle disability, the "benefit-of-the-
doubt" rule is not applicable, and the Board must deny the 
claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1991).

Increased rating - left knee disability

The veteran has contended that his left knee disability is 
more severe than his 10 percent disability ratings suggest, 
and that he is entitled to a higher rating.  

The veteran's left knee disability is rated at a 10 percent 
disability rating under Diagnostic Code 5257, which pertains 
to subluxation or lateral instability.  Under Diagnostic Code 
5257, for impairment of the knee involving recurrent 
subluxation or lateral instability, a maximum 30 percent 
rating is assigned for severe impairment, a 20 percent rating 
for moderate impairment, and a 10 percent rating for slight 
impairment.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

A November 1995 VA general medical examination report shows 
that the veteran had range of motion of 0 to 125 degrees in 
his left knee.  He complained that the left knee gave way and 
he would fall.  The diagnosis was pain and weakness due to 
the awkward gait caused by his right foot amputation.

A January 2002 VA examination shows that the veteran 
complained of left knee pain which had begun ten years prior.  
He had pain in the knee while walking, with popping but no 
swelling or instability.  Range of motion of the left knee 
was 0 to 110 degrees.  There was tenderness superiorly in the 
left knee and no fluid or laxity was present.  The assessment 
was left knee pain, minimal, with no progression.  The 
examiner noted it was an essentially normal examination.  

A January 2006 VA joints examination report shows that the 
veteran's left knee had flexion which began at 115 degrees 
and ended at 120 degrees because of severe pain.  He had 
tenderness all around the knee, no fluid, slight crepitus 
with flexion and no laxity.  The impression was degenerative 
disc disease of the left knee with pain, decreased range of 
motion and moderate disability with progression.  A 
contemporaneous x-ray report showed moderate tricompartmental 
degenerative joint disease of the left knee.  The examiner 
noted that there was severe pain on motion with no additional 
flare-up or limitation following repetitive use and no 
additional limitation during flare-up.  The examiner 
indicated that there was no instability of the left knee. 

A May 2006 VA general medical examination report shows that 
the veteran reported trouble with his left knee which had 
been ongoing for many years.  Upon examination, the veteran's 
left knee had a range of motion of 0 to 125 degrees.  There 
was medical and superior tenderness.  There was no fluid, 
crepitus or laxity.  The impression was degenerative joint 
disease of the left knee with knee pain, having moderate 
symptoms and minimal disability.  The examiner noted that 
there was subjective pain of the left knee with no additional 
flare-up or limitation following repetitive use and no 
additional limitation during flare-up.  The examiner 
indicated that there was no instability of the left knee. 

A July 2007 VA joints examination report shows that the 
veteran had range of motion of 0 to 110 degrees without pain 
while seated in a chair, and 0 to 90 degrees when on the 
examination table, with pain.  He was tender in the medical 
and lateral joint lines and had no effusion.  There was no 
instability to varus or valgus stress and he has a negative 
Lachman's.  A magnetic resonance imaging (MRI) of his left 
knee revealed a chronic ACL tear and MCL strain, anterior 
horn tear of the lateral meniscus, grade three to four 
chondromalacia of the patella and x-ray study showed 
tricompartmental degenerative joint disease.  There was no 
additional limitation of motion following repetitive use and 
no flare-ups.  There was no effect of incoordination, 
fatigue, weakness or lack of endurance on the function of any 
of the joints.  

Based upon the evidence of record, the veteran's left knee 
disability does not warrant a higher disability rating under 
Diagnostic Code 5257.  As noted above, to warrant a higher 
rating, the veteran's knees would have to show moderate 
impairment due to recurrent subluxation or lateral 
instability.  There is no evidence in the record which 
reflects that the veteran's left knee disability has been 
manifested by recurrent subluxation or lateral instability.  
In fact, the January 2002 examiner noted that it was a normal 
examination, and the January 2006, May 2006 and July 2007 
examiners noted that the veteran's left knee showed no 
instability.  Therefore, a higher rating for the veteran's 
left knee disability is not available under Diagnostic Code 
5257.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

The Board has considered other Diagnostic Codes to provide 
the veteran with a higher rating for his left knee 
disability.  Limitation of motion of the knee is rated under 
Diagnostic Codes 5260 and 5261.  Under Diagnostic Code 5260, 
flexion of the leg limited to 45 degrees warrants a 10 
percent disability rating and flexion of the leg limited to 
30 degrees warrants a 20 percent disability rating.  38 
C.F.R. 
§ 4.71a, Diagnostic Code 5260.  Under Diagnostic Code 5261, 
extension of the leg limited to 10 degrees warrants a 10 
percent disability rating and extension of the leg limited to 
15 degrees warrants a 20 percent disability rating.  38 
C.F.R. § 4.71a, Diagnostic Code 5261.  See VAOPGCPREC 09-04 
(separate ratings may be granted based on limitation of 
flexion (Diagnostic Code 5260) and limitation of extension 
(Diagnostic Code 5261) of the same knee joint). 

There is no evidence in the record that the veteran's 
limitation of motion of his left knee warrants even 
noncompensable disability ratings under either Diagnostic 
Code 5260 or 5261.  In addition, there is no evidence that 
the veteran has ankylosis of the left knee, dislocated 
semilunar cartilage or impairment of the tibia or fibula.  As 
such, higher ratings are not available under these Diagnostic 
Codes.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5260, 
5261, 5262 (2007).  

The veteran has been diagnosed with degenerative joint 
disease of the left knee.  VA's general counsel has held that 
a claimant who has arthritis and instability of the knee may 
be rated separately under diagnostic Codes 5003 and 5257.  
VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  The general 
counsel subsequently clarified that for a knee disability 
rated under Diagnostic Code 5257 to warrant a separate rating 
for arthritis based on x-ray findings and limitation of 
motion, limitation of motion under Diagnostic Code 5260 or 
Diagnostic Code 5261 need not be compensable but must at 
least meet the criteria for a zero-percent rating.  A 
separate rating for arthritis could also be based on x-ray 
findings and painful motion under 38 C.F.R. § 4.59.  
VAOPGCPREC 9-98 (1998); 63 Fed. Reg. 56,704 (1998).  In other 
words, a compensable degree of limited motion under 
Diagnostic Codes 5260 and 5261 need not be shown; rather, a 
compensable rating may be granted, in addition to a rating 
for instability under Diagnostic Code 5257, if there is x-ray 
evidence of arthritis and also painful motion under 38 C.F.R. 
§ 4.59.  See also VAOPGCPREC 23-97.  Under section 4.59, 
painful motion is considered limited motion even though a 
range of motion is possible beyond the point when pain sets 
in.  Hicks v Brown, 8 Vet. App. 417, 420-21 (1995). 

As noted above, the veteran's left knee disability does not 
warrant a compensable disability rating under Diagnostic 
Codes 5260 or 5261.  However, the veteran has x-ray evidence 
of arthritis.  In addition, he has consistently complained of 
pain on motion of his left knee throughout the appeals 
period.  As such, the Board finds that a separate 10 percent 
disability rating for the veteran's arthritis of his left 
knee, based on x-ray evidence and painful motion, is 
warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Increased rating - left and right hip disabilities

The veteran has contended that his left and right hip 
disabilities are more severe than his 10 percent disability 
ratings suggest, and that he is entitled to a higher rating.  

The veteran's left hip disability is rated at a 10 percent 
disability rating under Diagnostic Code 5252, which pertains 
to limitation of flexion of the thigh.  Under Diagnostic Code 
5252, a 10 percent disability rating is warranted for flexion 
of the thigh that is limited to 45 degrees and a 20 percent 
rating is for flexion of the thigh that is limited to 30 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5252.  The 
veteran's right hip disability is also rated under Diagnostic 
Code 5255, which provides that a 10 percent disability rating 
is assigned where there is malunion of the femur with slight 
knee or hip disability and a 20 percent rating requires 
moderate knee or hip disability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5255.

A January 2002 VA examination report shows that the veteran 
complained of pain and locking in both hips coming on about 
once a month, the left more than the right.  He reported that 
he had this pain for about five years prior to the 
examination.  Range of motion of the right hip was abduction 
to 70 degrees and adduction to 20 degrees, which produced 
some pain.  There was a slight limitation of motion.  Range 
of motion of the left hip was abduction to 40 degree and 
adduction to 10 degrees, which produced pain and there was a 
slight limitation of motion.  The impression was bilateral 
hip pain secondary to moderate degenerative arthritis, which 
was not progressive.  

An August 2002 x-ray of the left hip shows a normal left 
femur, with no fracture or dislocation.  

A January 2006 VA examination report shows that the right hip 
showed pain at 110 degrees on flexion and ended at 120 
degrees because of severe pain, which was to some degree 
subjective.  He had external rotation of 20 degrees and 
internal rotation of 10 degrees.  Abduction was 15 degrees 
and adduction was 10 degrees.  The examiner noted that there 
was some tenderness to palpation of the right hip.  The left 
hip flexion pain began at 115 degrees and ended at 125 
degrees, at which time the flexion was discontinued because 
of pain.  External rotation was 15 degrees and internal 
rotation was 10 degrees.  Abduction and adduction were 10 
degrees.  All movement produced severe subjective pain in 
both hips.  The diagnosis was chronic sprain of hips with hip 
pain, moderate disability with progression.  The examiner 
noted that there was severe pain on motion with no additional 
flare-up or limitation following repetitive use and no 
additional limitation during flare-up.  

A May 2006 VA general medical examination report shows that 
the veteran reported pain in both hips which was 7-8/10 in 
severity.  Upon examination, the veteran's right hip had a 
range of motion of 0 to 110 degrees with external rotation of 
30 degrees an internal rotation of 15 degrees and abduction 
of 20 degrees and adduction of 10 degrees, all of which 
produced pain.  The veteran's left hip had a range of motion 
of 0 to 125 degrees with external rotation of 60 degrees an 
internal rotation of 40 degrees and abduction of 50 degrees 
and adduction of 30 degrees.  There was no tenderness about 
either hip.

A July 2007 VA joints examination report shows that the 
veteran had range of motion of his left hip of 0 to 130 
flexion while seated in a chair.  He was tender over the 
buttocks.  Extension was to neutral, external rotation was 20 
degrees, internal rotation was 10 degrees, abduction was 30 
degrees and adduction was to neutral, all with pain.  The 
veteran had range of motion of his right hip of 0 to 130 
flexion while seated in a chair.  He was tender over the 
buttocks.  Extension was to neutral, external rotation was 20 
degrees, internal rotation was 10 degrees, abduction was 35 
degrees and adduction was to neutral, all with pain.  X-rays 
revealed normal hips joints.  The examiner noted that the 
pain the veteran felt in his buttocks was a referred pain 
from his lumbar spine degenerative joint disease from L2 to 
L5 and in not associated with any hip pathology.

Based upon the evidence of record, the veteran's left and 
right hip disabilities do not warrant higher disability 
ratings under Diagnostic Codes 5252 or 5255.  To warrant a 
higher rating under Diagnostic Code 5252, the veteran's hip 
disability would need to show flexion of the thigh that 
limited to 30 degrees.  However, there is no evidence that 
the veteran's right or left hip disabilities are manifested 
by such limitation of motion.  The January 2006 VA 
examination report shows that the right hip showed pain at 
110 degrees on flexion and ended at 120 degrees and his left 
hip flexion pain began at 115 degrees and ended at 125 
degrees, at which time the flexion was discontinued because 
of pain.  The May 2006 VA general medical examination report 
shows that the veteran's right hip had flexion of 0 to 110 
degrees and his left hip had flexion of 0 to 125.  The July 
2007 VA joints examination report shows that the veteran's 
flexion of his left and right hips was of 0 to 130 while 
seated in a chair.  As such, the veteran's hip disabilities 
do not warrant a higher disability rating under Diagnostic 
Code 5252.  38 C.F.R. § 4.71a, Diagnostic Code 5252.  

The veteran's right hip is also rated under Diagnostic Code 
5255, for impairment of the femur.  As noted above, in order 
to warrant a higher disability rating under this Diagnostic 
Code, the veteran's right hip disability would need to show 
malunion of the femur with moderate knee or hip disability.  
However, there is no evidence that the veteran's right hip 
disability is manifested by malunion of the femur.  The Board 
notes that the veteran's left disability is also not 
manifested by malunion of the femur and therefore would not 
warrant a higher disability rating under Diagnostic Code 
5255.  38 C.F.R. § 4.71a, Diagnostic Code 5255.  

The Board had considered other Diagnostic Codes pertaining to 
disabilities of the hip and thigh in order to provide the 
veteran the most beneficial evaluation available to him.  
However, there is no evidence that the veteran's left or 
right hip disabilities have been manifested by ankylosis, 
limitation of abduction to 10 degrees or flail joint of the 
hip.  38 C.F.R. § 4.71a, Diagnostic Codes 5250, 5253, 5254 
(2007). 

The Board has also considered whether it is appropriate to 
assign "staged ratings," in accordance with Hart, supra.  
However, the Board finds that the medical evidence 
demonstrates consistently and throughout that the veteran 
meets the criteria for 10 percent ratings from the date of 
his claim for his left and right hip disabilities.  
Therefore, the assignment of staged evaluations in this case 
is not necessary.  There is also no evidence of record that 
the veteran's service-connected left and right hip 
disabilities cause marked interference with employment, or 
necessitates frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  As such, it is not required to remand this matter 
for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) (2007).  

As the preponderance of the evidence is against the veteran's 
claim for a disability rating in excess of 10 percent for the 
service-connected left and right hip disabilities, the 
"benefit-of-the-doubt" rule is not applicable, and the Board 
must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).


ORDER

A disability rating in excess of 10 percent for residuals of 
a left ankle disability is denied.

A disability rating in excess of 10 percent for residuals of 
a left knee disability is denied.

A separate evaluation of 10 percent for left knee arthritis 
is granted, subject to the laws and regulations governing the 
payment of VA monetary benefits.

A disability rating in excess of 10 percent for residuals of 
a left hip disability is denied.

A disability rating in excess of 10 percent for residuals of 
a right hip disability is denied.


REMAND

The Board notes that the veteran currently has a separate 
appeal for entitlement to service connection for a back 
condition, which is being remanded for further development 
pursuant to a Joint Remand.  With respect to the veteran's 
TDIU claim, the Court held in Holland v. Brown, 6 Vet. App. 
443 (1994), that a claim for a total disability rating based 
on individual unemployability due to a service-connected 
disability is "inextricably intertwined" with a rating 
increase claim on the same condition.  Thus, the veteran's 
TDIU claim must be deferred pending the outcome of his other 
claim seeking entitlement to service connection for a back 
condition.  Further, a 10 percent rating has been assigned 
for arthritis of the left knee.

Accordingly, this issue is REMANDED for the following action:

After a final decision on the veteran's 
claim for entitlement to service 
connection for a back condition has been 
rendered and the grant of 10 percent for 
arthritis of the left knee has been 
implemented, the AOJ should readjudicate 
the appellant's claim for a TDIU.  If any 
determination remains unfavorable to the 
appellant, he and his attorney should be 
provided with a supplemental statement of 
the case and be afforded an opportunity 
to respond before the case is returned to 
the Board for further review.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


